                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

ROBIN GARNETT,

               Plaintiff,

       v.                                    : Civil Action No. 18-2009-LPS
                                             : Justice of the Peace Court of the State of
UNITED STATES OF AMERICA,                    : Delaware in and for New Castle County
                                             : C.A. No. JP13-17-015538
               Defendant.




Robin Garnett, Newark, Delaware, Pro Se Plaintiff.

David C. Weiss, United States Attorney, and Dylan]. Steinberg, Assistant United States Attorney,
Wilmington, Delaware. Counsel for Defendant.




                                 MEMORANDUM OPINION




September 13, 2019
Wilmington, Delaware
I.      INTRODU CTION

       Plaintiff Robin Garnett ("Plaintiff'), who proceeds pro se, filed this motor vehicle accident

action in the Justice of the Peace Court of the State of D elaware in and for New Castle County.

The matter was removed on December 18, 2018. (D.I. 1)1 Presently before the Court is

D efendant's mo tion to dismiss. (D.I. 4) Plaintiff did not file a response to the motion.

II.     BACKGROUND

        The Complaint alleges that J oseph Howard Hall ("Hall"), an employee of the United States

Postal Service, was negligent in the operation of a motor vehicle on December 5, 2017, and that

Hall's negligence caused damage to Plaintiffs vehicle. (D.I. 1-1 at 3) After the matter was

removed from State Court, this Court granted a motion to substitute the U nited States

("Defendant") as a defendant in place of Hall. (See D.I. 3, 5) Attached to the motion to substitute

is the certification of United States Attorney D avid C. Weiss ("Weiss"), stating that Hall was acting

within the scope of his employmen t as an employee of the United States Postal Service at the time

of conduct alleged in the Complaint. (D.I. 3 at 1; D.I. 3-1 at 2) Thereafter, Defendant filed a

motion to dismiss for lack of subject matter jurisdiction. (See D.I. 5) The motion is unopposed.

III.    LEGAL STANDARDS

        Rule 12(b)(1) of the Federal Rules of Civil Procedure permits the dismissal of an action for

"lack of subject matter jurisdiction." A Rule 12(b)(1) motion may be treated as either a facial or

factual challenge to the court's subject matter jurisdiction. See Constitution Par!)! ofPa. v. Aichele, 757




1 The Court has jurisdiction by reason of the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §
267 1, et seq.

                                                     1
F.3d 347, 357-58 (3d Cir. 2014). "In reviewing a facial attack, 'the court must only consider the

allegations of the complaint and documents referenced therein and attached thereto, in the light

most favorable to the plaintiff."' Id. at 358 (quoting In re Schering Plough Corp. v. Intron, 678 F.3d 235,

243 (3d Cir. 2012)). In reviewing a factual attack, the court may consider evidence outside the

pleadings. See Mortensen v. First Fed. Sav. and Loan Ass',,, 549 F.2d 884, 891 (3d Cir. 1977).

        Defendant's motion presents a factual attack upon subject matter jurisdiction, as it argues

that this Court lacks jurisdiction over the claims due to Plaintiff's failure to exhaust administrative

remedies. In reviewing a factual challenge, the court 11is free to weigh the evidence and satisfy itself

as to the existence of its power to hear the case," even where disputed material facts exist. Id. at

891. In a factual challenge, the plaintiff has the burden of persuasion to show that jurisdiction

exists. Id.

IV.     DISCUSSION

        Defendant moves for dismissal of the Complaint on the grounds that Plaintiff failed to

exhaust her administrative remedies, as such exhaustion is a requirement of the FTCA. (See D.I. 4)

Defendant has submitted evidence (in the form of a declaration) that there is no record of an

administrative claim presented by, or on behalf of, Plaintif£ (See id. at Ex. A)

        The FTCA provides that the United States shall be liable, to the same extent as a private

individual, "for injury or loss of property, or personal injury or death caused by the negligent or

wrongful act or omission of any employee of the Govemment while acting within the scope of his

office or employment." 28 U.S.C. § 1346(b)(1); see also 28 U.S.C. § 2674. As a prerequisite to suit

under the FTCA, a claim must first be presented to the federal agency, and be denied by the agency

or be deemed to be denied. See 28 U.S.C. § 2675(a) ("An action shall not be instituted against the

United States for money damages for injury or loss of property or personal injury ... unless the

                                                     2
claimant shall have first presented the claim to the appropriate Federal agency and his claim shall

have been finally denied by the agency in writing and sent by certified or registered mail.").

         A claim is considered to be presented when the federal agency receives written notification

of the alleged tortious incident and the alleged injuries, together with a claim for money damages in a

sum certain. See 28 C.F.R. § 14.2(a). If the receiving federal agency fails to make a final disposition

of the claim within six months from the time it is filed, that failure is "deemed a final denial of the

claim" for purposes of commencing suit under the FTCA. 28 U.S.C. § 2675(a).

        The Third Circuit has instructed that "[i]n light of the clear, mandatory language of the

statute, and [the] strict construction of the limited waiver of sovereign immunity by the United

States, ... the requirement that the appropriate federal agency act on a claim before suit can be

brought is jurisdictional and cannot be waived." Roma v. United States, 344 F.3d 352,362 (3d Cir.

2003) (internal citation omitted); see also McNeil v. United States, 508 U.S. 106, 113 (1993) ("The FTCA

bars claimants from bringing suit in federal court until they have exhausted their administrative

remedies.").

        Accordingly, where an FTCA lawsuit is filed before the exhaustion process is completed, the

Court is compelled to dismiss the action. See Miller v. United States, 517 F. App'x 62, 63 (3d Cir. Apr.

8, 2013); Roma, 344 F.3d at 362. Moreover, a "[p]laintiff carries the burden of proof to establish

presentment of her claim" to the appropriate federal agency. Medina v. City ofPhiladelphia, 219 F.

App'x 169, 172 (3d Cir. Jan. 5, 2007). In order to satisfy this burden, "a plaintiff must demonstrate

that the appropriate federal agency actually received the claim." Id. Presenting a claim requires

more than merely mailing the claim. See Lightfoot v. United States, 564 F.3d 625,628 (3d Cir. 2009).

        Plaintiff did not meet her burden to prove exhaustion. Indeed, she did not respond to the

motion to dismiss. Nor is there evidence of an administrative claim filed by or on behalf of



                                                    3
Plaintiff. (D.I. 4 at Ex. A) Accordingly, the Court detennines that Plaintiff has failed to meet her

burden of establishing subject matter jurisdiction as to the FTCA claim and, therefore, will grant

Defendant's motion to dismiss for lack of subject matter jurisdiction. (D.I. 4)

V.     CONCLUSION

       For the above reasons, the Court will grant Defendant's motion to dismiss. An appropriate

Order will be entered.




                                                  4
